See Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996).
                 Therefore, without considering the merits of any of the claims raised in
                 the motion, we conclude that the district court did not err in denying the
                 motion.2 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                           4
                                                    Hardesty
                                                               -4 d--1 1-el
                                                                     -               J.



                                                     D-
                                                    Douglas
                                                           ED LAI   I AA             J.



                                                                                     J.




                 cc: Hon. Connie J. Steinheimer, District Judge
                      Beau E.Z. Brown
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




                       2We  note that the record reflects that the jury convicted appellant of
                 first-degree murder.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    a